Detailed Action
Claims 1-20 are pending. 
Claims 1-3, 6-9, 11-18 are rejected.
Claims 4-5, 10 and 19-20 are objected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al (US 2012/0092991 A1).
As to claim 1, Jeong teaches a device comprising: a memory; and at least one processor configured to: -	identify a plurality of categories of packets provided for transmission to an electronic device (Jeong, 0064 Multiple classes of packets; [0068 indicating (specifying/identifying) a packet classification; send packet to transceiver; 70071 computer system, memory) -	determine a respective packet loss value for transmitted packets of a respective category of the plurality of categories of packets; (Jeong , 0042 define (specify/determine) values or ranges for traffic class such as packet loss rate; [0064 Multiple classes of packets; [0068 processor, send(s) packet, indicating a packet classification) -	identify a particular category of the plurality of categories of packets for which the determined respective packet loss value (Jeong , 0025 packet types, for example based on how a loss packet; (0042 define (identify/specify) values or ranges for traffic class such as packet loss rate; 0068 indicating (specifying/identifying) a packet classification; to be dropped (lost)).-	adjust subsequent transmission of packets in the particular category of packets based at least in part on the packet loss condition of the transmitted packets in the particular category being satisfied by the determined respective packet loss value for the particular category of packets (Jeong, 0021, 0026, 0039, Different applications can require that packets have different amounts of delay, jitter, loss rates and throughput. The application service can accord different priorities to different packet types, for example based on how a loss or delay of a packet of a particular type can affect the application service's quality of service. Each class can also have QoS parameters associated with delay variation (jitter) and packet loss rate among others. Fig 10 step 1008, 0070, packet data generation can be adjusted by the mobile wireless device 106 based on the provided updated real time property values of the radio frequency link), wherein the adjustment of the subsequent transmission of packets in the particular category of packets comprises adjusting at least one attribute of at least a first of the packets in the particular category of packets (Jeong, Fig 10 step 1008, 0070, Adjustments to data packet generation can include changing a packet data rate, altering queues, dropping packets and creating new packets in place of older packets). 
	As pre claim 2, claim 1 is incorporated and Jeong discloses wherein the respective category of the plurality of categories of packets is characterized by a respective characteristic (Jeong , 0025, 0039, Classification of the packets into a multiplicity of packet types can be known to both the application processor and to the baseband transceiver that transmits the packets through a wireless access portion of the connection. The application service can accord different priorities to different packet type. A single queue can contain packets having different classifications. UMTS communication protocols describe several traffic classes having different QoS characteristics, including conversational, streaming, interactive and background classes); 

As pre claim 3, claim 2 is incorporated and Jeong discloses wherein the respective characteristic for at least one respective category of the plurality of categories comprises at least one of: a packet size, a packet content type, a quality of service, a packet flag, or a packet redundancy scheme (Jeong , 0025, 0039, Classification of the packets into a multiplicity of packet types can be known to both the application processor and to the baseband transceiver that transmits the packets through a wireless access portion of the connection. The application service can accord different priorities to different packet type. A single queue can contain packets having different classifications. UMTS communication protocols describe several traffic classes having different QoS characteristics, including conversational, streaming, interactive and background classes);

As pre claim 6, claim 1 is incorporated and Jeong discloses wherein the at least one processor is further configured to: dynamically determine common characteristics across the packets provided for transmission to the electronic device; and group the packets provided for transmission to the electronic device into the plurality of categories based at least in part on the dynamically determined common characteristics across the packets (Jeong , 0025, 0039, The application processor can generate multiple packet types for a single connection, such as a combination of video packets and audio packets for a real time interactive "videophone" connection. Similarly, the video packets can consist of different types, such as packets containing reference video frames and other packets containing non-reference video frames. Classification of the packets into a multiplicity of packet types can be known to both the application processor and to the baseband transceiver that transmits the packets through a wireless access portion of the connection);

Claims 16, 18 are rejected under the same rationale as claims 1-3 and 6.

Claims 8-9, and 11-125 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilson  (US 2019/0166057 A1).
As to claim 8, Gilson discloses a method comprising: -	determining a first packet loss value for a first category of packets provided for transmission to an electronic device, the first category of packets being characterized by at least one first characteristic (Gilson, paragraph 0053-0054, wherein the router may parse grouping information associated with packets of a first video frame. The grouping information may identify such packets as having identifier “frame1” and having a maximum packet-dropping threshold of 10% to ensure the video frame may be displayed at a receiver.); -	determining a second packet loss value for a second category of packets provided for transmission to an electronic device, the second category of packets being characterized by at Page 3 of 144857-5448-5542.1Application No.: 16/996,796Docket No.: 045738.006752 (P43566US1) least one second characteristic (Gilson, paragraph 0053-0054, 0060, wherein the router may store each group of packets in a hierarchical data structure, such as a tree. By using a hierarchical structure, the router may be able to determine which groups should be dropped before other groups. When determining to drop packets, the router may begin dropping packets of lowest rank in the structure. For example, if a router is instructed to drop packets from groups B and C before dropping packets from group A, the router may create a tree structure with groups B and C being child nodes of group A. When the router determines to drop packets, the router may begin by dropping packets of groups B and C before dropping packets of group A. Such a hierarchical data structure may also be created to provide more complex relationships between groups of packets. For example, if the router has instructions to drop 20% of group B before dropping 10% of group C before dropping the entirety of group A, the router may store 20% of group B's packets on the lowest rank, followed by 10% of group C's packets in the next highest rank, followed by all of group A's packets in the highest rank), the first and second category of packets corresponding to a particular presentation (Gilson, Fig 5A, 5B, paragraph 0063, 0065, wherein  the text stream 510, the voice stream 520, and the video1 stream 530A may arrive from the sender 110 via connection 150, and the video2 stream 530B and the video3 stream 530C may arrive from the router 120 via connection 160); -	adaptively performing a first modification to transmission of the first category of packets when the first packet loss value satisfies a first packet loss condition (Gilson, paragraph 0060, wherein the router may store each group of packets in a hierarchical data structure, such as a tree. By using a hierarchical structure, the router may be able to determine which groups should be dropped before other groups. When determining to drop packets, the router may begin dropping packets of lowest rank in the structure. For example, if a router is instructed to drop packets from groups B and C before dropping packets from group A, the router may create a tree structure with groups B and C being child nodes of group A. When the router determines to drop packets, the router may begin by dropping packets of groups B and C before dropping packets of group A. Such a hierarchical data structure may also be created to provide more complex relationships between groups of packets. For example, if the router has instructions to drop 20% of group B before dropping 10% of group C before dropping the entirety of group A, the router may store 20% of group B's packets on the lowest rank, followed by 10% of group C's packets in the next highest rank, followed by all of group A's packets in the highest rank); and -	adaptively performing a second modification to transmission of the second category of packets when the second packet loss value satisfies a second packet loss condition that differs from the first packet loss condition (Gilson, paragraph 0060, wherein the router may store each group of packets in a hierarchical data structure, such as a tree. By using a hierarchical structure, the router may be able to determine which groups should be dropped before other groups. When determining to drop packets, the router may begin dropping packets of lowest rank in the structure. For example, if a router is instructed to drop packets from groups B and C before dropping packets from group A, the router may create a tree structure with groups B and C being child nodes of group A. When the router determines to drop packets, the router may begin by dropping packets of groups B and C before dropping packets of group A. Such a hierarchical data structure may also be created to provide more complex relationships between groups of packets. For example, if the router has instructions to drop 20% of group B before dropping 10% of group C before dropping the entirety of group A, the router may store 20% of group B's packets on the lowest rank, followed by 10% of group C's packets in the next highest rank, followed by all of group A's packets in the highest rank), the performing the second modification comprising adjusting an attribute of at least a first packet of the second category of packets (Gilson, paragraph 0050, 0062, 0082, Group-aware routers and destinations may notify a group's sender if packets of the group are dropped to avoid further network congestion and waste associated with retransmissions, when the sender is ready to resend the data, it may resend the data at a lower quality that is still useful to the user. For example, the sender may resend a video at a lower bitrate so that at minimum the user may still view the video. Resent data may have associated grouping information that indicates to group-aware routers that it is resent, and after resending, group-aware routers may treat the resent traffic with a higher priority and be less likely to drop it because the data is being resent in response to congested network conditions.)
 
As pre claim 9, claim 8 is incorporated and Gilson discloses wherein the at least one first characteristic of the first category of packets comprises a video packet type having a particular size and performing the first modification to the transmission of the first category of packets comprises adjusting the particular size of the first category of packets (Gilson, paragraph 0050, 0062, wherein the sender may update the grouping information, as described above. For example, if the grouping information associated with the first video frame comprised an expected packet size and the bandwidth of a connection to the receiver suddenly dropped, the sender may change the transmission scheme of the group of packets by changing the size of each packet. Upon such a change, the sender may send a packet with updated grouping information to inform downstream network devices that the packet size of the group has changed);

As pre claim 11, claim 8 is incorporated and Gilson discloses wherein, when the first packet loss value does not satisfy the first packet loss condition and the second packet loss value satisfies the second packet loss condition: adaptively modifying the at least one second characteristic of the second category of packets to conform to the at least one first characteristic of the first category of packets (Gilson, Fig 8, paragraph 0076, wherein at block 840, the router is congested and determines to drop packets of the second group to meet the delivery threshold of the first group. For example, using the above example grouping information, the router may determine that more packets of the second group may be dropped than the first group because the second group has a lower delivery threshold (80%) than the first group (95%). The router may make such a determination based on a data structure the packets of the groups are stored and process in. For example, using the tree structure described above, the router may determine that the packets of the second group are of a lower rank than the packets of the first group and decide to drop packets of the second group before dropping packets of the first group);

As pre claim 12, claim 11 is incorporated and Gilson discloses wherein the at least one first characteristic comprises a packet size (Gilson, paragraph 0050, 0062, wherein the sender may update the grouping information, as described above. For example, if the grouping information associated with the first video frame comprised an expected packet size and the bandwidth of a connection to the receiver suddenly dropped, the sender may change the transmission scheme of the group of packets by changing the size of each packet. Upon such a change, the sender may send a packet with updated grouping information to inform downstream network devices that the packet size of the group has changed);

As pre claim 13, claim 8 is incorporated and Gilson discloses wherein the first modification differs from the second modification (Gilson, paragraph 0050, 0062, 0082, Group-aware routers and destinations may notify a group's sender if packets of the group are dropped to avoid further network congestion and waste associated with retransmissions, when the sender is ready to resend the data, it may resend the data at a lower quality that is still useful to the user. For example, the sender may resend a video at a lower bitrate so that at minimum the user may still view the video. Resent data may have associated grouping information that indicates to group-aware routers that it is resent, and after resending, group-aware routers may treat the resent traffic with a higher priority and be less likely to drop it because the data is being resent in response to congested network conditions.);

As pre claim 14, claim 8 is incorporated and Gilson discloses determining common characteristics across packets provided for transmission to the electronic device, the common characteristics comprising the at least one first characteristic and the at least one second characteristic; and grouping the packets provided for transmission to the electronic device into the first and second categories of packets based at least in part on the determined common characteristics across the packets (Gilson, Fig 5B, paragraph 0053-0054, wherein the router may parse grouping information associated with packets of a first video frame. The grouping information may identify such packets as having identifier “frame1” and having a maximum packet-dropping threshold of 10% to ensure the video frame may be displayed at a receiver.);

As pre claim 15, claim 8 is incorporated and Gilson discloses wherein the particular presentation comprises an audio-video presentation, the first category of packets comprises audio packets, and the second category of packets comprises video packets (Gilson, Fig 5A, 5B, paragraph 0063, 0065, wherein  the text stream 510, the voice stream 520, and the video1 stream 530A may arrive from the sender 110 via connection 150, and the video2 stream 530B and the video3 stream 530C may arrive from the router 120 via connection 160);





Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being anticipated by Jeong et al (US 2012/0092991 A1) in view of Gilson  (US 2019/0166057 A1).
As per claim 7, claim 1 is incorporated and Jeong  does not explicitly disclose wherein the adjusting the at least one attribute of the at least the first of the packets in the particular category of packets comprises adjusting a packet size for the subsequent transmission of the packets in the particular category of packets. However,  Gilson discloses wherein the adjusting the at least one attribute of the at least the first of the packets in the particular category of packets comprises adjusting a packet size for the subsequent transmission of the packets in the particular category of packets (Gilson, paragraph 0050, 0062, wherein the sender may update the grouping information, as described above. For example, if the grouping information associated with the first video frame comprised an expected packet size and the bandwidth of a connection to the receiver suddenly dropped, the sender may change the transmission scheme of the group of packets by changing the size of each packet. Upon such a change, the sender may send a packet with updated grouping information to inform downstream network devices that the packet size of the group has changed). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Jeong in view of Gilson because this would have provided a way to allow resolve network congestion by decreasing the packet size associated with particular application

Claim 17 is rejected under the same rationale as claim 7. 

Allowable Subject Matter
Claims 4-5, 10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 08/12/2022 have been considered but are moot in light of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456